DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 06/22/2022. Claims 1 – 10 are pending.  Claims 1 – 7, 9 and 10 are examined. Claim 8 is allowed.

Response to Amendment
The Supplemental Amendment titled “SUPPLEMENTAL RESPONSE” filed on 06/22/2022 is acceptable and is entered.  The Supplemental Amendment titled “SECOND SUPPLEMENTAL RESPONSE” filed on 06/22/2022 is acceptable and is entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 5 change “1000C – 1050C” to - - 1000[Symbol font/0xB0]C – 1050[Symbol font/0xB0]C - -.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “metering device being configured to meter organic material to the combustion chamber and selectively flow pressurized gas to the hopper” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (such structure being rotary valve; see pars. [0017] and [0049]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6862877 B1 (James) in view of Pub. No. US 20220025813 A1 (Stenz) and US Patent 5050375 (Dickinson).
As to claims 1 and 2, James discloses (see figs. 1 and 4) a combined heat (expanded heated combustion air drives turbine 7) and power (generator 17 provides electrical power) system comprising: a combustion chamber (combustion chamber can be portion 3C in fig. 4) configured to directly combust solid organic material (col. 3, l. 47: “biomass fuel”), the combustion chamber further configured to generate combustion gas at a temperature of 1000C — 1050C (combustion chamber 3C is capable of generating combustion gas in the claimed range; for example one of ordinary skill understands that combustion temperature is dependent on several factors including fuel to air ratio, fuel heating value, and load setting of the gas turbine; the amount of fuel entering combustor 3 can be adjusted with rotary valve 4 and the amount of air can be metered with the valve just downstream of “14B” in fig. 1; the combustor 30 is formed from iconel series nickel alloy as discussed in col. 7, ll. 30-35 and applicant combustor housing is also formed of nickel alloy as discussed in par. 52 and therefore the James combustor 3 is capable of operating within the claimed instant range of 1000C — 1050C; further applicant specification discusses combustion chamber as the overall housing of the combustor in applicant par. 51; the combustion gasses of James explicitly pass through the instant claimed range because they are cooled to lower than the claimed range within the housing of combustor 3 as discussed in col. 7, ll. 1-10 wherein the housing of combustor 3 includes chambers 3A and 3C shown in fig. 4 for example); a compressor turbine 8 fluidly coupled to the combustion chamber 3A; and an expansion turbine 7 fluidly coupled to the combustion chamber 3A, a turbine pressure ratio is greater than 1 (air exiting the compressor turbine 8 is at a higher pressure than the air entering the compressor turbine 8; see col. 4, ll. 29-30).  James does not explicitly disclose a pressure vessel; an insulation layer between the combustion chamber and the pressure vessel; and a compressor turbine pressure ratio is less than 8 and the turbine pressure ratio is less than 4.
Stenz teaches (see fig. 2(a)) a gas turbine (see par. 132 bottom) and further teaches a pressure vessel (outer housing at 118 in fig. 2(a) can be a pressure vessel as pointed out in par. 81, top and par. 83, bottom); an insulation (see par. 84, bottom) layer 210 between a combustion chamber 209 and the pressure vessel (at 118).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide James with a pressure vessel and an insulation layer between the combustion chamber and the pressure vessel as taught by Stenz in order to protect the combustion chamber from ambient weather and pressure differentials between ambient and combustion pressure (with the pressure vessel) and to protect pressure vessel from heat of combustion (with the insulation layer) (see Stenz par. 84, bottom). 
Regarding claims 1 and 2, James in view Stenz teach all the essential features of the claimed invention except wherein a turbine pressure ratio is less than 8, wherein the turbine pressure ratio is less than 4.  
While James discloses the general conditions of the claimed invention, James does not expressly teach wherein a turbine pressure ratio is less than 8, wherein the turbine pressure ratio is less than 4.  
Dickinson teaches in col. 3, ll. 12-36 that compressor turbine (108, 115) pressure ratio is a design consideration for gas turbine engines.  For example higher pressure ratios create higher temperatures of the compressed gas leading to problems of thermal expansion and loss of efficiency where the corresponding compressors require intercooling that makes the structure more complex. On the other hand low compression ratios require less expensive structures with less thermal expansion requirements and less or no intercoolers however the corresponding engines generate less power.  Therefore, an ordinary skilled worker would recognize that compressor turbine pressure ratio a result-effective variable that controls the level of cooling, material type and power of structures of gas turbines. Thus, the claimed wherein a turbine pressure ratio is less than 8, wherein the turbine pressure ratio is less than 4 is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. compressor turbine pressure ratio, was disclosed in the prior art by James, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify James in view Stenz’s invention to include wherein a turbine pressure ratio is less than 8, wherein the turbine pressure ratio is less than 4 in order to provide a gas turbine with sufficient power requirements, heat capacity and cost.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claim 4, James in view Stenz and Dickinson teach the current invention as claimed and discussed above.  James further discloses (see fig. 1) a generator 17 (alternator 17 generates electrical power; see col. 4, ll. 55-57) operably coupled to the expansion turbine 7.
As to claim 5, James in view Stenz and Dickinson teach the current invention as claimed and discussed above.  James further discloses (see fig. 1) a fuel feed system (2, 4) fluidly coupled to the combustion chamber 3A, the fuel feed system having a hopper 1 configured to receive the solid organic material and a feed tube (see tube 25 in fig. 4) disposed between the hopper 1 and the combustion chamber 3A.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view Stenz and Dickinson, as applied to claim 1 above, and further in view of US Patent 5690709 (Barnes).
As to claim 3, James in view Dickinson teach the current invention as claimed and discussed above.  James does not explicitly a plurality of uni-flow cyclones fluidly coupled between the combustion chamber and the expansion turbine.
Barnes teaches a heat system (see combustion system at col. 1, l. 23) and further teaches (see fig. 3) a plurality of uni-flow cyclones 12 fluidly coupled between a combustor (FCC regenerator discussed in col. 1, ll. 10-25) and an outlet 29.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide James in view Stenz and Dickinson with a plurality of uni-flow cyclones fluidly coupled between the combustion chamber and the expansion turbine as taught by Barnes in order to facilitate using a separator of compact design and low cost with excellent performance (Barnes col. 3, ll. 23-30 and col. 4, ll. 1-10). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view Stenz and Dickinson, as applied to claim 5 above, and further in view of Pub. No. US 20140053458 A1 (Bar-Ziv).
As to claim 6, James in view Stenz and Dickinson teach the current invention as claimed and discussed above.  James further discloses a metering device 4 disposed between the hopper 1 and the feed tube 25, the metering device 4 being configured to meter organic material to the combustion chamber (the “biomass fuel” discussed in the claim 1 analysis above is arrives at the combustor 3 from the hopper 1 via metering through rotary valve 4 as shown in fig. 1) and flow pressurized gas to the hopper (there is a leak rate across the rotary valve 4 from the combustion chamber to the hopper on the order to 1%, see col. 3, ll. 55-61), but is silent the metering device 4 being configured to selectively flow pressurized gas.
Bar-Ziv teaches a fuel feed device for solid biomass (see par. [0084]) including a hopper 1 and feed tube 3 (see fig. 2) and further teaches a rotary valve metering device 2 being configured to selectively flow pressurized gas (space between vanes of valves are adjusted as well as vane pitch and rotation rate of valve; see par. [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide James in view Stenz and Dickinson with the metering device being configured to selectively flow pressurized gas as taught by Bar-Ziv in order to facilitate minimizing leakage across valve (par. [0061]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view Stenz, Dickinson and Bar-Ziv, as applied to claim 6 above, and further in view of Pub. No. US 20200080011 A1 (Blythe).
As to claim 7, James in view Stenz, Dickinson and Bar-Ziv teach the current invention as claimed and disclosed above.  James further discloses the hopper 1 is sized to provide fuel to the combustion chamber 3A (see fuel level in fig. 1), but is silent the hopper is sized to provide fuel to the combustion chamber for 1 to 6 hours of operation.
Regarding claim 7, James in view Stenz, Dickinson and Bar-Ziv teach all the essential features of the claimed invention except wherein the hopper is sized to provide fuel to the combustion chamber for 1 to 6 hours of operation.  
While James in view Stenz, Dickinson and Bar-Ziv teach the general conditions of the claimed invention, they do not expressly teach the hopper is sized to provide fuel to the combustion chamber for 1 to 6 hours of operation.  
Here, Blythe teaches (see fig. 1A) a heat and power system (par. [0022], bottom) with a fuel feed system 101 including hopper 110 and rotary valve 129 and further teaches in the bottom of par. [0022] that size of the hopper 110 in terms of hours of operation may be adjusted to optimize the amount of power generated by the system.  For example sizing the hopper for too few hours would not permit a sufficient power output and would not permit larger size feedstock to be used. On the other hand sizing the hopper for too many hours of operation results in a more complex system with a larger factory footprint and higher capital and maintenance costs.  Therefore, an ordinary skilled worker would recognize that the sizing of a hopper with regard to hours of operation is a result-effective variable that controls the level of type of feedstock and the duration of operability. Thus, the claimed wherein the hopper is sized to provide fuel to the combustion chamber for 1 to 6 hours of operation is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. hopper is sized to provide fuel to the combustion chamber for a duration of operation, was disclosed in the prior art by James, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify James in view Stenz, Dickinson and Bar-Ziv’s invention to include wherein the hopper is sized to provide fuel to the combustion chamber for 1 to 6 hours of operation in order to provide a provide sufficient fuel to the combustion chamber of James in view Dickinson and Bar-Ziv while not providing excess capacity of hopper that flexible regarding type of solid organic fuel.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view Stenz, Dickinson, as applied to claim 1 above, and further in view of US Patent 6510695 B1 (Fisher).
As to claims 9 and 10, James in view Stenz and Dickinson teach the current invention as claimed and disclosed above, but are silent a second cycle system thermally coupled to an output of the expansion turbine wherein the second cycle system is one of an organic Rankine cycle, closed regenerative Brayton, Stirling or super critical carbon dioxide (C02) engines.
Fisher teaches a power system (title) comprising: a combustion chamber 25 configured to combust organic material 41; a compressor turbine 24 fluidly coupled to the combustion chamber; and an expansion turbine 26 fluidly coupled to the combustion chamber 5 and further teaches a second cycle system thermally coupled to an output of the expansion turbine wherein the second cycle system is one of an organic Rankine cycle (see claim 7 and steam turbine 83 fig. 1), closed regenerative Brayton, Stirling or super critical carbon dioxide (C02) engines.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide James in view Stenz and Dickinson with a second cycle system thermally coupled to an output of the expansion turbine wherein the second cycle system is an organic Rankine cycle 80 (see fig. 1 and col. 4, ll. 14-18) as taught by Fisher in order to facilitate using waste heat from gas turbine combustion to produce electrical power (see generator 84 in fig. 1).
Allowable Subject Matter
Claim 8 (of the “SECOND SUPPLEMENTAL RESPONSE” filed on 06/22/2022) is allowed.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that CA 2349608 teaches pressure vessel 13 regarding a biomass combustor and US 5720165 teaches insulating layer on the inner wall of pressure vessel like outer shell 66 of a biomass combustor. US 2861423 also teaches pressure vessel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741